United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                     May 13, 2013
                                  Amended May 16, 2013

                                          Before

                              FRANK H. EASTERBROOK, Chief Judge




No. 12-1439
                                                        Appeal from the United
ROYCE BROWN,                                            States District Court for the
      Petitioner-Appellant,                             Southern District of Indiana,
                                                        Terre Haute Division.
             v.
                                                        No. 2:12-cv-28-WTL-WGH
JOHN F. CARAWAY, Warden,                                William T. Lawrence, Judge.
      Respondent-Appellee.



                                           Order

      Chief Judge Easterbrook’s statement issued on May 10, 2013, is amended as
follows:

      Page 32, line 13, “Begay and Engel” should be “Bousley and Engel”;

      Page 32, line 25, “Begay and Engel” should be “Bousley and Engel”;

      Page 32, 2nd paragraph, line 1, “Begay has a proviso” should be “Bousley has a
proviso”; and

        Page 36, 1st full paragraph, “Even if Begay were constitutional, and this were
Brown’s first collateral attack” should be revised to begin: “Even if this were Brown’s
first collateral attack”.